The original opinion of the Court of Civil Appeals in this proceeding is reported in 181 S.W.2d 327. We refer to that opinion for a sufficient statement of the facts and issues involved.
As is shown by the opinion of the Court of Civil Appeals, this is an appeal from an interlocutory order of a district court of Harris County, Texas. It was entered in a case pending in that court on application of W.C. Day and Albert Turner. It restrained Richard C. Gillian and wife from prosecuting a certain forcible detainer suit then pending in a justice court in Harris County, Texas, until the above-mentioned suit then pending in the district court should be finally disposed of. It now appears that the cause in the district court has been finally tried, and that the judgment entered therein has been affirmed by the Court of Civil Appeals. 179 S.W.2d 575. Writ of error in such cause has been finally denied by this Court. The final judgment in the cause in the district court fully and finally disposes of all of the parties and issues involved in both causes above mentioned. It follows that this injunction proceeding is now moot. It is therefore ordered that the judgments of the two lower courts in this injunction proceeding be both reversed and set aside, and that this injunction proceeding be dismissed.
Opinion delivered October 11, 1944.